Citation Nr: 1616752	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-06 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a geographic tongue. 
 
2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Michigan Veterans Affairs Agency


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 2003 to August 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is associated with the record.

In November 2012, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to service connection for a geographic tongue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Tinnitus manifested during the Veteran's active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein below is favorable to the Veteran, discussion of VA's duties to notify and assist is not required at this time.

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system, such as tinnitus, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

At his March 2011 Board hearing, the Veteran testified that he was constantly exposed to noise from jet engines.  He worked in aircraft maintenance.  The Veteran elaborated that he developed ringing in his ears a year into service.  He told his coworkers.  They told him that ringing in the ears was common, so the Veteran did not pursue medical treatment.

In October 2008, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed tinnitus.  The Veteran presented with bilateral tinnitus that was characterized as constant in his right ear and periodic in his left ear.  His right ear tinnitus became constant in April 2007.  He first noticed tinnitus after working on the flight line.  His left ear tinnitus only occurred after using a chainsaw or mowing the lawn.  The VA examiner opined that it was less likely than not that the Veteran's tinnitus was incurred in service.  He elaborated that the Veteran's August 2007 audiogram showed no change in bilateral hearing acuity when compared to the November 2002 audiogram and that there were no reports of tinnitus documented in the Veteran's service treatment records (STRs).  The VA examiner cited medical literature that stated "only seldom does noise cause permanent tinnitus without also causing hearing loss."

In August 2013, the Veteran underwent another VA examination to determine the nature and etiology of his claimed tinnitus.  The VA examiner diagnosed recurrent tinnitus.  The Veteran reported that his tinnitus started during military service and that it was intermittent at that time.  The VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by military noise exposure.  At the June 2005 Hearing Conservation Examination, the Veteran denied ever having ringing in his ears and tinnitus was not noted in the STRs.  She continued that any tinnitus the Veteran may have had during military service was only temporary in nature.  The examiner acknowledged that the Veteran's complaints of tinnitus were subjective and could not be confirmed using current clinical technologies.  The examiner concluded that, given the Veteran's normal hearing sensitivity and outer hair cell function of the inner ears, the Veteran's tinnitus was less likely than not caused by noise exposure in service.  The examiner cited medical literature to support her conclusions.

The Veteran's lay statements regarding experiencing tinnitus, the date of onset, and implications that tinnitus has continued since service, constitute competent evidence in support of the claim.  Charles v. Principi, 16 Vet. App. 370 (2002).  Although the October 2008 and August 2013 opinions concluded that the Veteran's tinnitus was less likely than not caused by or a result of service, the Board finds the opinions are inadequate as they base their rationale on an absence of notations of tinnitus in the STRs and the inaccurate factual premise that the Veteran's tinnitus resolved during service. The Veteran has consistently asserted that he has had tinnitus since service.  The Board finds that the Veteran's lay statements regarding his tinnitus to be both competent and credible.

As the weight of the evidence reflects that the Veteran experienced tinnitus in service, that he has been diagnosed as having current tinnitus, and that his tinnitus has continued since service, service connection for tinnitus is warranted.  38 U.S.C.A. § 1110.

ORDER

Service connection for tinnitus is granted.



REMAND

In November 2011, the Board remanded the Veteran's claim of entitlement to service connection for a geographic tongue to obtain a VA examination.  In August 2013, the Veteran was afforded a VA examination.  The VA examiner stated that he Veteran had the classical signs of migrating glossitis, which is geographic tongue.  The Veteran stated that he first noticed his tongue while he was in the military and could not remember having a geographic tongue prior to service.  The VA examiner stated that he was unable to determine whether the Veteran's geographic tongue was incurred in service.  He commented that there was no mention of a geographic tongue in the Veteran's STRs.  The Board finds that the VA examination is inadequate as STRs dated in February 2008 show a notation for a geographic tongue.  Therefore, a Board remand is necessary to obtain an addendum opinion to determine whether the Veteran's geographic tongue was incurred in-service. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the VA examiner who conducted the August 2013 VA examination provide an addendum medical opinion regarding the etiology of the Veteran's geographic tongue.  The VA examiner should note a review of the records in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to a provide reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the August 2013 VA examiner is not available, obtain the requested opinion from another appropriate medical professional.

Following a review of all relevant evidence from the electronic file, the VA examiner is asked to offer the following opinion: 

Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's geographic tongue had its onset in service or is otherwise related to service? 

In rendering this opinion, the VA examiner should address STRs dated in February 2008, which reflect a notation for a geographic tongue. 
 
The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


